Exhibit 31.1 CERTIFICATION I, James L. Duggins, hereby certify that: 1. I have reviewed this annual report on Form 10-K/A of American Mortgage Acceptance Company; and 2. Based on my knowledge, this annual report does not contain any untrue statementof amaterialfactoromit tostateamaterialfact necessary to make the statementsmade, in light of thecircumstances under which suchstatements were made, not misleading with respect to the period covered by this annual report. Date: July 13, 2007 By: /s/ James L. Duggins James L. Duggins Chief Executive Officer
